Title: To James Madison from William Lee, 20 July 1805 (Abstract)
From: Lee, William
To: Madison, James


          § From William Lee. 20 July 1805, Bordeaux. “I have the honor herewith to transmit you a return of the Vessels, that have entered and cleared at this Consulate, from the 1st. of January to the 30th of June [not found]; together with a list, of those Vessels that have been expedited under the Consular Certificate, accompanied by my account current with the United States [not found].
          “You will perceive that my advances for distressed seamen, has been but trifling in comparison with former times. This arises from the efficacy of the new regulations concerning them, and the steady employment they can now easily procure which keeps them out of idleness, and preserves both their health, and morals. I am sorry however to be able to remark, that many of these thoughtless beings not content with the wages of thirty, and thirty five dollars per month, engage on board of privateers, and that I have continually from ten, to fifteen of them in prison, for this and other misdemeanors, some of which would more properly come under the cognizance of the criminal tribunal, but as the constituted authorities have given up the police of American Vessels to my direction, I have thought it most prudent in all cases of trifling theft, and embezzlement of the Cargo, to confine the sailors until the departure of the Vessels, leaving it with the Captains to take such measures on their return to the United S. as they may judge proper. I have been led to this arrangement from the extreme Severity of the Laws of this Country, which are by no means proportioned to the crime, and by the great demand, that has existed here since the war for American seamen.
          “The existing difference between the United States & Spain, gives encouragement to privateersmen that ere long, their booty will be considerable from our unprotected commerce. Three privateers have been fitted out here lately under Spanish Colours, with these expectations, and I am told that eighteen, or twenty, of our Vessels have already been carried into the ports of Spain.
          “One of these privateers, having shipped in this port eight Americans, I demanded them of the Commissary of marine, who agreed to deliver them up to me, but the Spanish Consul, interposed and prevented my visiting the privateer in order to arrest them: This brought on a discussion between us, and the Commissary doubtful of his competency, found it necessary to consult the minister of marine on the subject, in the mean time the Vessel put to sea and I lost my men. As this is an interesting point to our Commerce, I have thot. it my duty to mention the affair to Genl. Armstrong that if he thinks proper he may represent it to the minister of marine. Since the commencement of the war, I have arrested one hundred, and thirty seven Seamen who either were actually engaged on board of privateers or were secreted for that purpose. If such men found a door open, through which they could escape my vigilence, our vessels would be continually detained here for the want of seamen to the destruction of their voyages.
          “I regret that my returns of our Commerce to this port is always imperfect, on account of the refusal of the Captains, to communicate the amount of their inward, and outward Cargoes, by which means a just computation of its advantages might be ascertained and I have no way of coming at this estimate, except thro’ the Custom house, which is not a correct source nor is it agreeable to have recourse to that administration for information of this nature.
          “I have taken the liberty to State to the Secretary of the Treasury, in some of my last letters the irregularity with which our Custom houses expedite the papers of foreign built ships, commonly called, Certificate, or sea letter Vessels. The Custom houses, of Boston, New York, (Baltimore in some instances) and norfolk, grant these Vessels a Sea Letter, and Mediterranean pass, accompanied with a Certificate, somewhat like a Register, describing the length, breadth, burthen, &c. of the Vessel. The Collectors of New Orleans, Savannah, Charleston and Philadelphia grant them only a Sea Letter, and Mediterranean pass, which not containing a particular description of the Vessel, and specifying only the Captains name and that she is owned by one or more citizens of the United States, may be applied to any Vessel, of nearly the same burthen: Thus it happens that so many of those papers are misapplied, and the legitimacy of all Vessels sailing under them rendered suspicious. The List of those papers, that I have found it necessary to take from the Captains, which you will find hereunto annexed will explain on this head, and shew how necessary it is that the Consuls of the United States should be strict in their duties, particularly in time of war, when many of our shipping are detained, and if condemned are fitted out on Acct. of foreigners, with the same papers, or those papers are applied to more valuable Vessels.
          “The Brig Hope of New York sailed from this on the 16th of April for New Orleans, and on the fourth of May put back in distress. On surveying this Vessel, I found it necessary to condemn her as unfit for sea, and accordingly ordered her sold on account of the underwriters. The Captain and his friends purchased her in and demanded the papers of me, which I refused to grant them. They then presented a petition to Genl. Armstrong who confirmed my decision.
          “The Brig Hamilton of New York was cast away at the mouth of this river some time since, and sold shortly after on Account of the Underwriters. The former owner Mr Waldron purchased her in, and on his departure for the United States left a power with the house of Gadiou & Co., of this City to fit her out on his account. These people now demand the papers of me and I have refused to comply with their request, under a firm belief, that the Vessel belongs to them, and because an attempt had been made to my knowledge by a Mr S B Wigginton of New York to apply these papers to the Brig Virginia, which on detecting I ordered Captain Thompson, the former commander of the Hamilton, and the then master of the Virginia, to deposit them in my Office where they now lay cancelled.
          “The case of the Brig Ranger Capt Hooper I have made known to you by transmitting duplicate copies of my letters to the Collector of Boston on the subject.
          “I should not mention these trifling occurences but, that they form the ground work of many complaints and attacks against my Official conduct.
          “During the last six months, several seizures of no moment have been made on American Vessels, by the marine, and Custom house, which have all been abandoned on proper representations being made, That on the Draper, which I had the honor to state to you on the 19th of May was the most serious and so totally unjust, that I had thrown the Vessel on the hands of the Commissary of marine, when a letter was recd. by that Officer from the head of his department at Paris, ordering the ship released, and giving her permission to load.
          “The Affair of the ship Easter which I mentioned in my respects of the 18th of May has not terminated as I wished. I seized this Vessel on her arrival here and took possession of her papers, but in endeavouring to draw this case into the Tribunals, I found the same difficulties as attended my prosecuting last year that of the ship Mercury of Charleston. The Easter proves to be the property of Gadiou & Co. a french house who it appears bought her papers of the Agent of Capt. Booth the former owner. As I could not with any hopes of success, according to the opinion of my Counsel, pursue a french merchant, before a french Tribunal, for a breach of the laws of the United States, I thought it most prudent to withdraw the action, and content myself with obtaining the papers.
          “The move I took in this business has brought a transaction to light, which I think it not amiss to make known to you, as it will shew in a strong point of view the conduct of those Americans, who connect themselves with french houses for the purpose of doing business to great extent under the American flag.
          “It appears that Gadiou & Co. were part owners both of the Easter, and of the Ship mercury, of New York, in which latter S B. Wigginton of New York had an interest. This Vessel on her arrival here from Baltimore, was laid up in a ship Yard to be repaired, but as freights were then brisk the papers of the mercury, were applied to the Easter and she was expedited as the mercury with a Cargo for Brest, and on entering the port met with some accident, which threw her into the Carpenters hands. While the Easter was on this Voyage with the mercurys papers, permission was given by this Government to export grain to Spain, which brought freights up to the enormous price of 160 fs. to 180 fs. per ton from this to Cadiz & probably gave Gadiou & Co. the idea of procuring of me the papers of the Easter, by Mr Wiggintons assistance through Mr Duballet the Agent of Booth. How they managed to accomplish their ends I have stated in my respects to you of the 20th of January last.
          “By a little address I have succeeded in getting possession of both sets of papers, and disconcerted their future plans of operation. These facts come to me through unquestionable sources but not accompanied with such substantial proof as would support an action against Wigginton and Duballet, under the act concerning the Registering and recording ships, or Vessels, passed the 2d. of March 1803. I have some expectation of getting hold of this evidence, when I will Lay the affair before the Attorney General of the United States, that a proper example may be made of them for two more deceitful, and unprincipled men, I never met with.
          “The very heavy charge of postage that I am subject to by receiving letters from Africa & all parts of France, the Mediterranean, & indeed Europe in General, to be forwarded to America has induced me, to carry out a sum in my A/C with the United States to meet this disbursement. I hope it will be found correct, and that you will order it to pass for adjustment.
          “Permit me to close this letter by observing, that since the failure of my house of Perrot & Lee there has been a continual system of intrigue, and calumny, carried on against me by a Set of unprincipled Office seekers, united with political opponents. Genl. Armstrong, Mr Monroe, & Mr Livingston, have successively heard their slanders and though solicited to favor their designs, have treated them as they merit. The friends of these men in London, Paris, New York, Philadelphia and particularly Baltimore, have been busy in their misrepresentations—I have been surrounded by spies in the garb of friends and every part of my official conduct has been scrutinized and censured and one of the most active of this party of calumniators, whose expences I am told are paid for the purpose, has been sent to America to lodge complaints with you. Such things are distressing to a man of an honest mind, who has a large family to provide for and no other means of support but his Office. I have however in the midst of this continual cabal felt secure, and gone on in the righteous discharge of my duty under the belief, that I shall not be censured without a hearing, and trusting in that justice which so eminently distinguishes the present administration of my Country.”
        